DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Which paper (China Patent Application No. CN201910723807.0) has been placed of record in the file. However, it is noted claims 7-9 and 14 does not have the priority date of 08/07/2019 of the CN ‘807 application because the CN application ‘807 does not disclose every limitation recited in each of claims 7-9 and 14.  Therefore, claims 7-9 and 14 has the effective filing date of 02/11/2021.
Election/Restrictions
Applicant's election with traverse of Species A, Figs. 1-7, read on claims 1-6,  (as noted below, examiner has interpreted species A should include claims 1-6, and 10-14) in the reply filed on 12/20/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to consider all claims in the single application.  This is not found persuasive because the distinct features (total number of keys or the structure of the spring piece) would require employing different search strategies or search queries to search all the distinct features if not restricted.
In addition, applicant argues there is no undue burden between species A and B because in species A, there are four keys, and in species B, there are five keys. However, the different number of the keys changes the structure of the nut and the .
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. It is noted in addition to claims 1-6, claims 10-14 also read on the elected species A.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of the unclear, inexact or verbose terms used in the specification are: on p. 7 first paragraph, it describes “The rotatable sleeve 8 has a first part 84 connected with the spring piece 6 in the self-locking state and a second part 83 connected with the spring piece 6 in the un-self-locking state. The spring piece 6 is provided with a lock end protrusion 62 close to the lock end, and a connection protrusion 63 is arranged near the other end (the second end 64). The connection protrusion 63 enters into the groove of the first portion 84 in the self-locking state, and enters into the groove of the second portion 83 in the un-self-locking state, and a cam surface 85 cooperated with the lock end protrusion 62 is also arranged in the rotatable sleeve 8.”
However, on p. 5, it describes:
“Fig. 6 is a sectional view of embodiment 1 of the present invention when it is in the un-self-locking state, showing the cooperating state of the keys on the spring piece, the teeth, the rotatable sleeve and the nut.  
Fig. 7 is a sectional view of embodiment 1 of the present invention when it is in the self-locking state, showing the cooperating state of the key on the spring piece, the teeth, the rotatable sleeve and the nut. “
It shows in Fig. 6 (the un-self-locking state), the connection protrusion 63 enters a part 84. The disclosures of the Figures and the first paragraph on p. 7 are inconsistent. It appears the first part should be numbered as 83 and the second part should be numbered as 84 in the specification mentioned above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the gap" in lines 13 and 17.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a gap” in each place.
Claim 2 recites the limitation "the gap" in lines 4 and 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a gap” in each place.
Claim 11 recites the limitation "the limit position" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a limit position”.
Claim 13 recites the limitation "the bearing" in lines 7 and 8 in two instances.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “a bearing” in line 7.
Claim 14 recites the limitation “the two jaw concession grooves” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “two jaw concession grooves of the concession grooves”.
Claim 14 further recites “the drill body portion” in line 11. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the drill body”.
Claim 14 further recites the term “it” in line 11. It is unclear of its meaning. For the purpose of examination, the examiner has interpreted it to mean “the drill body”.
Claim 14 further recites “the tooth tips” in lines 11-12. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “tooth tips”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki et al. (US 9,016,699, “Sakamaki”).
Regarding claim 1, Sakamaki discloses a self-locking drill chuck (col. 4 line 52-col. 5 line 17, Figs. 1, 6-7) comprises a rotatable sleeve (2, 10), a drill body (1), a nut (3, 12), jaws (4) and a self-locking structure (21, 22, 23, ratchet teeth, engaging spring bodies), and the self-locking structure comprises teeth (21) and a spring piece (22, 23); the teeth are on the drill body or on a component fixed on the drill body (col. 6 lines 2-5),  and the spring piece and the nut rotate synchronously (col. 8 lines 21-27). 
The first end (24) of the spring piece is used as the lock end cooperated with the teeth, and a connecting protrusion (31) is provided near the second end (29) (col. 9 lines 1-11, Figs. 6-7). The rotatable sleeve has a first portion (a lower pocket below a projection 34, Fig. 7) that is connected with the connecting protrusion of the spring piece 
 The front end of the nut is provided with several keys (14a-14d, col. 5 lines 45-49), and the spring piece is limited between the keys of the nut by its elasticity so that it is assembled on the nut. The second end (29) of the spring piece passes into the gap between the keys (14d, 14a) and the drill body (1) through a pair of keys (14c, 14d) among the keys, and is attached to the key by its elasticity (Figs. 6 and 7). The connecting protrusion (31) is arranged on the spring piece portion between the pair of keys (14c and 14d). The lock end is located in the gap between the key (14d) corresponding to the lock end, and the drill body (1).
Sakamaki discloses the spring piece has two spring bodies as shown in figs. 6-7. Sakamaki does not disclose the spring piece is a “single” spring piece (the meaning of a spring piece as interpreted by the examiner). However, Sakamaki also discloses “a configuration may also be adopted in which these operations (of maintaining and releasing engagement with the ratchet teeth 21) are handled by a single engaging spring body.” (col. 8 lines 18-20)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring bodies (22, 23) of Sakamaki to be a single spring body, as taught by Sakamaki, to reduce parts for shorten assembly time.
Regarding claim 10, Sakamaki discloses the rotatable sleeve comprises a main sleeve body (9) and a metal shell (2) (col. 6 lines 10-13; col. 5 lines 4-16), and the main sleeve body is provided with the cam structure (32 Fig. 6) and the structure connected with the spring piece.
Regarding claim 11, Sakamaki discloses “the metal shell (2) of the rotatable sleeve is radially positioned with the rear end of the drill body (1) through a back cover (16) fixed at the rear of the rotatable sleeve.” (Fig. 1)
Sakamaki is silent if “in the axial direction, the main sleeve body (10) of the rotatable sleeve does not extend to the axial position corresponding to the rear end of the each jaw (4) when the jaw retreats to the limit position”. However, in Fig. 1, it shows the jaws in their closed position.  It shows the jaws can be retreated toward the rear end of the drill body within the holes (20) of the drill body. In the Figure, it does not show any limitation for the jaws within the total length of the main sleeve body (10). It would have been obvious to one having ordinary skill in the art to modify the drill chuck of Sakamaki that the hole (10) of the drill body extends beyond the rear end of the main sleeve body (10), so the jaws can be retracted to the rear end of the drill body, until a limit position, to clamp or unclamp a shank of a drill having a larger diameter.
Regarding claim 13, Sakamaki disclose, the rotatable sleeve comprises a main sleeve body (10) and a metal shell (2); the axial positioning of the front part of the integral nut (3) is formed by the cooperation of the integral nut and the main sleeve body (10), and the nut is cooperated with one or two of the main sleeve body (10) and the drill body (1) to achieve radial positioning. The drill chuck is provided with a washer (18, col. 5 lines 38-42) which is supported on a step provided in the middle of the 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki in view of Young (US 7,451,990).
Regarding claim 5, Sakamaki discloses, in the alternative, the nut (3) is an integral nut. (Col 5 lines 32-42). 
Sakamaki does not disclose “the drill body is not provided with an axial limit groove for the nut.”
Young discloses a chuck having a one-piece nut (28) and the drill body is not provided with an axial limit groove for the nut (the embodiment of Figs. 4-5). Young discloses, “in assembling the chuck of FIGS. 4 and 5, annular ring 74, bearing washer 62 and bearing retainer 58 are slipped onto chuck body 12 adjacent to thrust ring 46. Next, jaws 26 are placed into respective passageways 38, and one-piece nut 28 is placed into abutment with bearings 60, so that the nut threads are in meshing engagement with the jaw threads. A nut retainer 100 is received over forward body portion 30 in abutment with nut 28 to retain the nut in the axially forward direction.”  (col. 5 lines 57 – col. 6  line 13)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drill body of Sakamaki to include a nut retainer (100) (a limit structure) at the front end of the drill chuck for the nut 
Regarding claim 6, Sakamaki in view of Young discloses the front end of the nut is provided with a limit step (the step defined by two adjacent projections 14 and the nut body 12, Figures 1-3), and the inside of the rotatable sleeve is provided with a limit structure (the upper ends of rotating engagement parts (9) in the middle sleeve body (10), Figs. 1 and 6-7, col. 5 lines 43-53) cooperated with the limit step of the nut.
Sakamaki in view of Young as set forth in claim 5 above also teaches “after the combined component of the nut and the spring piece is mounted on the outside of the front end of the drill body, the rotatable sleeve (10, 2) is installed, which the installation and limit of the nut are completed.”
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamaki in view of Rohm (US 6,889,986).
Regarding claim 14, Sakamaki discloses “the drill body is provided with a positioning step at the front of the support step, and the circumference of the positioning step is radially positioned with the washer (18); the positioning step protrudes from the drill body portion in front of it” (Fig. 1, also see annotated drawing below)


    PNG
    media_image1.png
    431
    341
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    641
    562
    media_image2.png
    Greyscale



Sakamaki does not disclose “the washer is provided with concession grooves for the jaws; the inner periphery of the washer between the two jaw concession grooves forms a radial positioning cooperation with the drill body; a plurality of the teeth are arranged around the inner periphery of the washer between the jaw concession 
Rohm discloses a chuck (1) including a washer (13) provided between a rear flank (22) of a drill body (2) and a planar front face (24) of a ring (9, a nut). The washer is provided with concession grooves (the inner annular space between the bumps or tabs 17, 17’ in Figs. 3 -6) for the jaws. The inner periphery of the washer between the two jaw concession grooves forms a radial positioning cooperation (17, or 17’) with the drill body. A plurality of the teeth (17 or 17’) are arranged around the inner periphery of the washer between the jaw concession grooves, and the tooth tips of the teeth on the inner periphery of the washer are embedded into the surface of the drill body. The inner periphery of the washer between the jaw concession grooves is embedded into a groove (16 or 16’) on the surface of the drill body. The tooth tips of the teeth on the inner periphery of the washer are embedded into the surface of the drill body. (Figs. 1-6, col. 3 lines 16-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the washer of Sakamaki to have the concession grooves and a plurality of teeth arranged around an inner periphery of the washer between the concession groves and the drill body have a groove corresponding to the teeth, as taught by Rohm, to prevent the washer from rotating with the drill body for reducing jamming at the end of a tightening or loosening structure.
Allowable Subject Matter
Claims 2-4 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Sakamaki does not teach “the spring piece is arranged between the side where the third key is far away from the fourth key to the side where the second key is close to the first key, and is located in the gap between the keys and the drill body; the lock end protrusion protrudes from between the first key and the second key to the outside of the nut to cooperate with 13the cam structure.” as recited in claim 2. Claims 3-4 and 12 are dependent of claim 2. Other prior art of record, alone or in combination, also does not teach every limitation of claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722